Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This Office Action is in response to the amendment filed on 01/03/2022.
Claims 1, 6, 7, 11, 16 and 20 have been amended.
Claims 1-20 are pending.

Response to Arguments

2. 	This office action has been issued in response to amendment filed 01/03/2022. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under double patenting as will be discussed below. Accordingly, this action has been made final.

Double Patenting

3.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is


Art Unit: 2161
appropriate where the conflicting claims are not identical, but at least one examined application
claim is not patentably distinct from the reference claim(s) because the examined application
claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.,
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re
Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ
619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting
ground provided the conflicting application or patent either is shown to be commonly owned
with this application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement.
4. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR
3.73(b).
5 . 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double
patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,242,078. Although the
conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10,242,078
Instant Application 16250872
Claim 1:


  identifying a data dump and a predefined data structure; 

  parsing the predefined data structure to determine one or more identifiers within the predefined data structure; 

  determining that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and 

  formatting the data dump utilizing the predefined data structure, in response to the determining, including reversing hexadecimal values in a portion of the data dump that is mapped to a definition provided within the predefined data structure to match the definition provided within the predefined data structure.
Claim 1:


  identifying a data dump and a predefined data structure; 

  parsing the predefined data structure to determine one or more identifiers within the predefined data structure; 

  determining that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and 

  formatting the data dump in response to the determining, including: assigning one or more identifiers from the predefined data structure to one or more portions of the data dump, parsing a first structure of the data dump, and changing the first structure to match a second structure of the predefined data structure.

Claim 10:
  The computer-implemented method of Claim 1, wherein formatting the data dump utilizing the predefined data structure includes reversing hexadecimal values in the data dump to match the definition within the predefined data structure.
Claim 9:
  A computer program product for formatting a data dump, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: 

  identifying, by the processor, a data dump and a predefined data structure; 

  parsing, by the processor, the predefined data structure to determine one or more 

  determining, by the processor, that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and 

  formatting, by the processor, the data dump utilizing the predefined data structure, in response to the determining, including reversing, by the processor, hexadecimal values in a portion of the data dump that is mapped to a definition provided within the predefined data structure to match the definition provided within the predefined data structure.
Claim 11:
  A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising:



  identifying, by the one or more processors, a data dump and a predefined data structure;

  parsing, by the one or more processors, the predefined data structure to determine one or 

  determining, by the one or more processors, that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and

  formatting, by the one or more processors, the data dump in response to the determining, including: assigning one or more identifiers from the predefined data structure to one or more portions of the data dump, parsing a first structure of the data dump, and changing the first structure to match a second structure of the predefined data structure.
Claim 17:
A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and 

  identify a data dump and a predefined data structure; 

  parse the predefined data structure to determine one or more identifiers within the predefined data structure; 

  determine that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and 

  format the data dump utilizing the predefined data structure, in response to the determination, including reversing hexadecimal values in a portion of the data dump that is mapped to a definition provided within the predefined data structure to match the definition provided within the predefined data structure.
Claim 20:
  A computer-implemented method, comprising:





  identifying a data dump and a predefined data structure;

  parsing the predefined data structure to determine one or more identifiers within the predefined data structure;

  determining that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure; and

  formatting the data dump utilizing the predefined data structure, in response to the determining, including reversing hexadecimal values in the data dump to match a definition within the predefined data structure.

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a)
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





Hung Le
02/22/2022

/HUNG D LE/Primary Examiner, Art Unit 2161